MEMORANDUM ***
David M. Van Horn appeals pro se the district court’s judgment dismissing his action challenging certain conditions the City of Temecula imposed on archaeological research at a construction development site. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and we affirm.
The district court properly dismissed Van Horn’s action for lack of standing because Van Horn’s factual allegations failed to demonstrate an actual injury or real and immediate threat of future harm. See San Diego County Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir.1996).
Van Horn’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.